DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 10-13 and 17 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sun et al. US 2006/0063375 (teaching reference McFeely et al. US 2011/0045171, Tong et al. US 2011/0256469 and Park et al. US 2012/0115325).
Re claim 1, Sun teaches a microelectronic device (fig4 and 5) comprising: 
a dielectric layer (100, fig4, [41]) on a substrate (104, fig4, [24]), the dielectric layer comprising at least one feature defining a gap (102, fig4, [24]); 
a barrier layer (302 and layer of Ru-Ta-N formed before N is cut off, fig4, [44, 46, 49]) on the dielectric layer; 
a two metal liner film (Ru-Ta and Ru formed in step 406-408, fig5, [48, 49]) on the barrier layer comprising a first liner film (306 or RuTa of 304 after Nitrogen gas is cut off, fig4, [48, 49]) separately formed from and on the barrier layer, the first liner film having a thickness in a range of from 1 Angstroms to 10 Angstroms (306 or 304 formed with a thickness of 1-10nm will partially overlap with the claimed range) and comprised of a first metal M1 (Ru when the first liner film is 306 or Ta when the first liner film is Ru-Ta of 304, [48, 49]) and a second liner film (part of 306 formed of RuTa or Ru, fig4, [48, 49]) on the first liner film, the second liner film having a thickness in a range of from 1 Angstroms to 10 Angstroms (306 formed with a thickness of 1-10nm will partially overlap with the claimed range) and comprised of a second metal M2 (Ta when the second liner film is RuTa of 304 or Ru when the second liner film is Ru 306, [48]); and 
a gap fill metal (410 Cu, fig5, [50]) on the two metal liner film, wherein the two metal liner film provides interfacial adhesion between the barrier layer and the gap fill metal (final Cu layer is bonded to layer of Ru-Ta-N by the Ru-Ta/Ru region formed in block 408, [48, 49]).
Re claim 2, Sun teaches the microelectronic device of claim 1, wherein the first metal M1 and the second metal M2 are selected from the group consisting of M1 is cobalt (Co) and M2 is manganese (Mn); M1 is Co and M2 is tantalum (Ta); M1 is Co and M2 is tungsten (W); M1 is Co and M2 is molybdenum (Mo); M1 is ruthenium (Ru) and M2 is manganese (Mn); M1 is Ruthenium (Ru) and M2 is tantalum (Ta) (Ru/Ru-Ta, fig4, [48, 49]); M1 is ruthenium (Ru) and M2 is tungsten (W); M1 is ruthenium (Ru) and M2 is molybdenum (Mo); M1 is tantalum (Ta) and M2 is manganese (Mn); and M1 is tantalum (Ta) and M2 is tungsten (W).
Re claim 3, Sun teaches the microelectronic device of claim 1, wherein the two metal liner film has a thickness in a range of from 5 Angstroms to 20 Angstroms (seed layer 306 of 1-10nm, fig4, [53]).
Re claim 4, Sun teaches the microelectronic device of claim 1, wherein the two metal liner film has a thickness in a range of from 5 Angstroms to 15 Angstroms (seed layer 306 of 1-10nm, fig4, [53]). 
Re claim 8, Sun teaches the microelectronic device of claim 1, wherein the first liner film has a thickness in a range of from 1 Angstroms to 5 Angstroms (Ru-Ta/Ru-Ta-N with 1-10nm thickness. One monolayer of Ru ~3A (McFeely 1ML~0.3nm [14] and Tong Ru (0.2701nm) [95]) and one monolayer of Ta~3A (Park [23]).  1nm is about 3 ML of the two film  RuTa and RuTaN.  1ML of RuTa will be in the range of 1-5A).
Given the teaching of the reference, it would have been obvious to determine the optimum thickness of the Ru-Ta layer. It is not inventive to discover optimum or workable ranges by routine experimentation. One skilled in the art would recognize the film thickness distribution of the transition layer to be a result effective variable which can be tailored through routine experimentation in order to optimize the stress level being alleviated between the interface. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Re claim 10, Sun teaches a method for forming a microelectronic device (fig3 or 4 and 5), the method comprising: 
forming a dielectric layer (100, fig4, [41]) on a substrate (104, fig4, [24]), the dielectric layer comprising at least one feature defining a gap (102, fig4, [24]); 
forming a barrier layer (302 and layer of Ru-Ta-N formed before N is cut off, fig4, [44, 46, 49]) on the dielectric layer;
forming a two metal liner film (Ru-Ta and Ru, fig4, [48, 49]) on the barrier layer comprising separately forming a first liner film (Ru when both Ta and N gas are cut off, fig4, [48, 49]) on the barrier layer, the first liner film having a thickness in a range of from 1 Angstroms to 10 Angstroms (306 formed with a thickness of 1-10nm will partially overlap with the claimed range) and comprised of a first metal M1 (Ru, [48, 49]) and a second liner film (part of 304 formed of Ru-Ta, fig4, [48, 49]) on the first liner film, the second liner film having a thickness in a range of from 1 Angstroms to 10 Angstroms (304 formed with a thickness of 1-10nm will partially overlap with the claimed range) and comprised of a second metal M2 (Ta, [48, 49]); and 
forming a gap fill metal (410 Cu, fig5, [50]) on the two metal liner film, wherein the two metal liner film provides interfacial adhesion between the barrier layer and the gap fill metal (final Cu layer is bonded to layer of Ru-Ta-N by the Ru-Ta/Ru region formed in block 408, [48, 49]).
Re claim 11, Sun teaches the method of claim 10, wherein the first metal M1 and a second metal M2 selected from the group consisting of M1 is cobalt (Co) and M2 is manganese (Mn); M1 is Co and M2 is tantalum (Ta); M1 is cobalt (Co) and M2 is tungsten (W); M1 is cobalt (Co) and M2 is molybdenum (Mo); M1 is ruthenium (Ru) and M2 is manganese (Mn); M1 is ruthenium (Ru) and M2 is tantalum (Ta) (Ru/Ru-Ta, fig4, [48, 49]); M1 is ruthenium (Ru) and M2 is tungsten (W); M1 is ruthenium (Ru) and M2 is molybdenum (Mo); M1 is tantalum (Ta) and M2 is manganese (Mn); and M1 is tantalum (Ta) and M2 is tungsten (W).
Re claim 12, Sun teaches the method of claim 10, wherein the two metal liner film has a thickness in a range of from 5 Angstroms to 20 Angstroms (seed layer 306 1-10nm, fig4, [53]).
Re claim 13, Sun teaches the microelectronic device of claim 10, wherein the two metal liner film has a thickness in a range of from 5 Angstroms to 15 Angstroms (seed layer 306 of 1-10nm, fig4, [53]). 
Re claim 17, Sun teaches the method of claim 11, wherein the first liner film has a thickness in a range of from 1 Angstroms to 5 Angstroms (Ru-Ta/Ru-Ta-N with 1-10nm thickness. One monolayer of Ru ~3A (McFeely 1ML~0.3nm [14] and Tong Ru (0.2701nm) [95]) and one monolayer of Ta~3A (Park [23]).  1nm is about 3 ML of the two film  RuTa and RuTaN.  1ML of RuTa will be in the range of 1-5A).
Given the teaching of the reference, it would have been obvious to determine the optimum thickness of the Ru-Ta layer. It is not inventive to discover optimum or workable ranges by routine experimentation. One skilled in the art would recognize the film thickness distribution of the transition layer to be a result effective variable which can be tailored through routine experimentation in order to optimize the stress level being alleviated between the interface. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. US 2006/0063375 in view of Lakshmanan et al. US 2013/0140698.
Re claim 9, Sun teaches the microelectronic device of claim 8, wherein the first liner film comprises ruthenium (Ru, fig4, [48, 49]).
Sun does not explicitly show second metal M2 comprises cobalt.
Lakshmanan teaches using Co and Ru as adhesion layer ([27]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sun and Lakshmanan to replace Ta-Ru layer with Co-Ru layer to provide better bonding between the barrier and Cu layer (Lakshmanan, [27]).
Re claim 18, Sun teaches the method of claim 11, wherein the first liner film comprises ruthenium (Ru, fig4, [48, 49]).
Sun does not explicitly show second metal M2 comprises cobalt.
Lakshmanan teaches using Co and Ru as adhesion layer ([27]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sun and Lakshmanan to replace Ta-Ru layer with Co-Ru layer to provide better bonding between the barrier and Cu layer (Lakshmanan, [27]).
Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. US 2006/0063375 in view of Lin et al. US 2020/0027827.
Re claim 21, Sun teaches a microelectronic device (fig3 or 4 and 5) comprising: 
a dielectric layer (100, fig4, [41]) on a substrate (104, fig4, [24]), the dielectric layer comprising at least one feature defining a gap (102, fig4, [24]); 
a barrier layer (302 and 304, fig4, [44, 46, 49]); 
a single layer liner film (306, fig4, [48, 49]) having a thickness in a range of from 10 Angstroms to 20 Angstroms (306 formed with a thickness of 1-10nm partially overlap with the claimed range); and a gap fill metal (410 Cu, fig5, [50]) on the single layer liner film, wherein the single layer liner film provides interfacial adhesion between the barrier layer and the gap fill metal (final Cu layer is bonded to 304 by 306).
Sun does not explicitly show the two metals comprising a first metal M1 and a second metal M2 selected from the group consisting of M1 is cobalt (Co) and M2 is tungsten (W); M1 is cobalt (Co) and M2 is molybdenum (Mo); M1 is ruthenium (Ru) and M2 is tungsten (W); M1 is ruthenium (Ru) and M2 is molybdenum (Mo); and M1 is tantalum (Ta) and M2 is tungsten (W).
Lin teaches adhesion layer including cobalt/tungsten, cobalt/molybdenum or tungsten/tantalum used to bond with copper ([90]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sun and Lin to use Co/W, Co/Mo or Ta/W as adhesion layer to provide better bonding between the barrier and Cu layer (Lin, [90]).
Re claim 22, Sun modified above teaches the microelectronic device of claim 21, wherein the single layer liner film has a thickness in a range of from 10 Angstroms to 19 Angstroms (Sun, 306 of 1-10nm, fig4, [53]).
Re claim 23, Sun modified above teaches the microelectronic device of claim 21, wherein the single layer liner film has a thickness in a range of from 10 Angstroms to 15 Angstroms (Sun, 306 of 1-10nm, fig4, [53]).
Re claim 24, Sun teaches a method for forming a microelectronic device (fig3 or 4 and 5), the method comprising: 
forming a dielectric layer (100, fig4, [41]) on a substrate (104, fig4, [24]), the dielectric layer comprising at least one feature defining a gap (102, fig4, [24]); 
forming a barrier layer (302 and 304, fig4) on the dielectric layer; 
forming a single layer liner film (306, fig4, [48, 49]) having a thickness in a range of from 10 Angstroms to 20 Angstroms (306 a thickness of 1-10nm, [53]); and forming a gap fill metal (410 Cu, fig5, [50]) on the single layer liner film, wherein the single layer liner film provides interfacial adhesion between the barrier layer and the gap fill metal (final Cu layer is bonded to 304 by 306, fig4).
Sun does not explicitly show the two metals comprising a first metal M1 and a second metal M2 selected from the group consisting of M1 is cobalt (Co) and M2 is tungsten (W); M1 is cobalt (Co) and M2 is molybdenum (Mo); M1 is ruthenium (Ru) and M2 is tungsten (W); M1 is ruthenium (Ru) and M2 is molybdenum (Mo); and M1 is tantalum (Ta) and M2 is tungsten (W).
Lin teaches adhesion layer including cobalt/tungsten, cobalt/molybdenum or tungsten/tantalum used to bond with copper ([90]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sun and Lin to use Co/W, Co/Mo or Ta/W as adhesion layer to provide better bonding between the barrier and Cu layer (Lin, [90]).
Re claim 25, Sun modified above teaches the method of claim 24, wherein the single layer liner film has a thickness in a range of from 10 Angstroms to 19 Angstroms (Sun, 306 of 1-10nm, fig4, [53]).
Re claim 26, Sun modified above teaches the method of claim 24, wherein the single layer liner film has a thickness in a range of from 10 Angstroms to 15 Angstroms (Sun, 306 of 1-10nm, fig4, [53]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812